DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The claim(s) is/are directed to the abstract idea of scheduling processing. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself. Claim(s) (1-18) is/are directed to an abstract idea without significantly more. 

Step 1 
Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from the January 2019 §101 Examination Guidelines), claim(s) (7-12) is/are directed to a method, claim(s) (13-18) is/ are directed to a storage medium, and claims(s) (1-6) is/are directed to a device and therefore the claims recites a series of steps and, therefore the claims are viewed as falling in statutory categories.

Step 2A Prong 1
 Specifically the independent claims recite:

(a) mental process: as drafted, the claim recites the limitations of determining a task, activating and controlling an application, and prompting a use when a task is completed which is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “an electronic device,” nothing in the claim precludes the determining step from practically being performed in the human mind. For example, but for the “electronic device” language, the claim encompasses the user manually being prompted of a completed schedule. The mere nominal recitation of a generic device does not take the claim limitation out of the mental processes grouping. This limitation is a mental process.  While the Guidance provides that claims do not recite a mental process when they contain limitations that can practically be performed in the human mind, for instance when the human mind is not equipped to perform the claim limitations (GPS position calculation, network monitoring, data encryption for communication, rendering images.  However with regard to the instant application the Examiner has reviewed the disclosure and determined that the underlying claimed invention is described as a concept that is performed in the human mind and/or with the aid of a pen and paper, and thus it is viewed that the applicant is merely claiming that concept performed 1) on a generic computer, 2) in a computer environment or 3) is merely using a computer as a tool to perform the concept, and therefore is considered to recite a mental process. Claims can recite a mental process even if they are claimed as being performed on a computer.  The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the clam limitations are not performed entirely in the human mind.  

(c) certain methods of organizing human activity: The claim as a whole recites a method of organizing human activity. The claimed invention is a method that allows for users to be alerted upon completion of a schedule which is a method of managing interactions. Thus, the claim recites an abstract idea. 

Step 2A Prong 2

 The claim recites the additional element(s): an electronic device, a processor, a storage device, an interface, verification device.  The device in the steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data, launching an application, controlling the application, and alerting a user upon completion. This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to the abstract idea. 


	The Examiner has further determined that the claims as a whole does not integrate a judicial exception into a practical application in order to provide an improvement in the functioning of a computer or an improvement to other technology or technical field.  It has been determined that based on the disclosure does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  It has not been provided clearly in the disclosure that the alleged improvement would be apparent to one of ordinary skill in the art, but is instead in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art, and therefore does not improve the technology.  

For further clarification the Examiner points out that the claim(s) recite(s) determining a task and a related application, activing the application, controlling the application, and prompting a human upon the completion of a schedule which are viewed as an abstract idea in the form of a mental process.  This judicial exception is not integrated into a practical application because the use of a computer for determining, activating, controlling, and prompting which is the abstract idea steps of scheduling processing the manner of “apply it”. 

Thus the claims recites an abstract idea directed to a mental process tied to certain methods of organizing human activity. Using a computer to determine, activate, control, and prompt a mental process merely implements the abstract idea in the manner of “apply it” and does not provide 'something more' to make the claimed invention patent eligible.  The claimed limitations of a computing 

The specification makes it clear that the claimed invention is directed to the mental activity data gathering and data analysis for schedule processing:
[0003]    Smart electronic devices, such as smart phones or tablet computers, have applications with a reminder function. These applications can remind users of processing a schedule item in a predetermined time, such as having a meeting, shopping, account transferring etc.
A method for processing a schedule applicable in an electronic device. 

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  
The dependent claims do not remedy these deficiencies.

            Claims 2-6, 8-12, 14-18 recite limitations which further limits the claimed features, setting up, and prompting of the task.

Using a computer to perform the data processing as claimed is merely implementing the abstract idea in the manner of “apply it” and does not provide significantly more. 

            Thus the problem the claimed invention is directed to answering the question based on gathered and analyzed information about a scheduled and completed task.  This is not a technical or technological problem but is rather in the realm of business or scheduling management and therefore an abstract idea.


Step 2B

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. 
The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A i.e., the extent to which (or how) the machine or apparatus imposes meaningful limits on the claim. Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.  Additionally, another consideration when determining whether a claim recites significantly more is whether the claim effects a transformation or reduction of a particular article to a different state or thing. "[T]ransformation and reduction of an article ‘to a different state or thing’ is the clue to patentability of a process claim that does not include particular machines.  All together the above analysis shows there is not improvement in computer functionality, or improvement to any other technology or technical field.  The claim is ineligible. 	

With respect to the Berkheimer as noted above the same analysis applies to the 2B where the claims are viewed as applying it and as such no further analysis is required.  However with respect to the claims that are viewed as extra solution or post solution activity the Examiner notes that the claims are viewed as well-understood, routine, and conventional because:

(a) A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s). A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).

[0016]     The processor 10 can be a central processing unit (CPU), a microprocessor, or other data processor chip that performs functions of the electronic device 1.
[0020]     The modules 101-106 also can include functionality represented as hardware or integrated circuits, or as software and hardware combinations, such as a special-purpose processor or a general-purpose processor with special-purpose firmware.


(c) A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s). An appropriate publication could include a book, manual, review article, or other source that describes the state of the art and discusses what is well-known and in common use in the relevant industry. 
 
The prior art references disclose an electronic device, a processor, a storage device, an interface, verification device, display device in at least 

Ghotbi et al. US 20170178048 A1 (Fig. 1, 2, 8-12 ¶ 31-43, 60, 126, 132-138)

Bradley et al. US 20100332280 A1 (Fig. 1-12 ¶ 2, 3, 23, 31, 32)

Gruber; Thomas R. et al. US 20140033071 A1 (Fig. 1-16, 18, ¶ 28-30, 32, 197-206)

Wood; Justin et al. US 20140364104 A1 (Fig. 1, 4, 9, 13, 15, 16, ¶ 7-9, 38, 39, 42-47, 220-231)

Porter, Sally Luanne US 20050049850 A1 (Fig. 3, ¶ 38, 40, 49)

CHEN XIAOTAO et al. CN 107194221 A (abstract). 


The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  Specifically, the dependent claims do not remedy these deficiencies of the independent claims.


Therefore based on the above analysis as conducted based on the January 2019 Guidance from the United States Patent and Trademark Office the claims are viewed as a court recognized abstract idea, are viewed as a judicial exception, does not integrate the claims into a practical application, and does not provide an inventive concept, therefore the claims are ineligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This Application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: electronic device in claims 7, 8, 10-12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-8, 11-14, 17, 18, is/are rejected under 35 U.S.C. 103 as being unpatentable over Gruber at al. (US 20140033071 A1) in view of Porter (US 20050049850 A1). 

Regarding claim 1, Gruber teaches 
at least one processor (Fig. 16, 18, ¶ 122, 197-202); 
and a storage device coupled to the at least one processor and storing instructions for execution by the at least one processor to cause the at least one processor to (Fig. 16, ¶ 197-205);
determine at least one scheduled task and at least one application in relation to each scheduled task (¶ 106-110, As alluded to above, causing an action to be performed may involve task manager 112 causing another application or process to perform the action. The calling or invoking of the other application (e.g., via an API of the other application) may be performed with or without further input, as indicated in the following examples. ¶ 193-195, 69, 113, 145, 147);

activate the application in relation to the scheduled task when a current time arrives at a predetermined execution time corresponding to the scheduled task (¶ 113, As another example, a user of device 110 says aloud, "Play my classical station on Pandora at 3 PM tomorrow." The time of "3 PM tomorrow" coincides with the end of a scheduled exam for the user. This voice input is converted into voice data that device 110 sends over network 120 to NLP service 132. NLP service 132 analyzes the voice data to determine a date and time that the intended action is going to be performed. Task manager 112 (or a task service in cloud 130) creates a task item that includes the following data items: (1) a time trigger of 3 PM with a date that identifies the following day and (2) an action of playing a classical "station" of the user's Pandora music application, where the classical station was established by the user and associated with the user's Pandora account. In response to determining that the current time is 3:00 PM on the proper date, task manager 112 (or a task service in cloud 130) analyzes the task item to determine the action that needs to be performed. Task manager 112 then causes the Pandora music application (not shown) to begin executing on device 110 and to "play" the user's classical station. Task manager 112 may cause the classical station to play by invoking an API call to the Pandora music application, where an argument of the API call includes an indication of a classical station. ¶ 193-195, 69, 106-110, 145, 147);  

control the application to perform at least one predetermined schedule operation (¶ 106-110, For example, a user of device 110 says aloud, "Remind me to call her back this afternoon." This voice input is converted into voice data that device 110 sends (along with context data) over network 120 to NLP service 132. NLP service 132 analyzes the voice data and the context data to determine that "her" refers to Marilyn Merlot. NLP service 132 determines that "afternoon" is 2 PM (whether based on context data, a pre-defined setting, or prior history) and determines a phone number for Marilyn Merlot based on a contacts list (or address book), associated with the user, that includes one or more phone numbers for Marilyn Merlot. The contacts list may be stored on device 110 or in cloud 130. NLP 132 sends, to task manager 112 (or to a task service in cloud 130), reminder data used to generate a task item. The reminder data includes the date of "Today", time of 2 PM, and an instruction to call Marilyn Merlot using a particular phone number. When task manager 112 determines that the current time is 2 PM, task manager 112 may cause a message to be displayed that prompts the user to call Marilyn Merlot. The message may include a "Later" button and a "Call Now" button. If the user selects the "Later" button, then task manager 112 will send the message again later in the afternoon (e.g., in 1 hour). If the user selects the "Call Now" button, then task manager 112 initiates a call to Marilyn Merlot. This initiation may involve task manager 112 making an API call to a phone application (not shown) executing on device 110 and passing the phone number as an argument of the API call. The phone application then uses the phone number to call a device associated with the phone number. ¶ 113, As another example, a user of device 110 says aloud, "Play my classical station on Pandora at 3 PM tomorrow." The time of "3 PM tomorrow" coincides with the end of a scheduled exam for the user. This voice input is converted into voice data that device 110 sends over network 120 to NLP service 132. NLP service 132 analyzes the voice data to determine a date and time that the intended action is going to be performed. Task manager 112 (or a task service in cloud 130) creates a task item that includes the following data items: (1) a time trigger of 3 PM with a date that identifies the following day and (2) an action of playing a classical "station" of the user's Pandora music application, where the classical station was established by the user and associated with the user's Pandora account. In response to determining that the current time is 3:00 PM on the proper date, task manager 112 (or a task service in cloud 130) analyzes the task item to determine the action that needs to be performed. Task manager 112 then causes the Pandora music application (not shown) to begin executing on device 110 and to "play" the user's classical station. Task manager 112 may cause the classical station to play by invoking an API call to the Pandora music application, where an argument of the API call includes an indication of a classical station. ¶ 193-195, 69, 145, 147);

and inform the user that the schedule is completed when the at least one predetermined schedule operation has been performed (¶ 130-132, In an embodiment, task manager 112 (or a task service in cloud 130) "marks" the task item as complete in response to detecting that a task item is consumed. In other words, a task item may be associated with a complete or an incomplete status. Task manager 112 may provide an interface for a user to view task items managed by task manager 112 and determine whether a task item is complete or not. Task manager 112 may provide an option for a user of device 110 to view all completed task items. The completed task items may be ordered based on when the task items were created, consumed (or completed), or some other criteria. ¶ 138-143, 49, 51, 158).

Gruber does not specifically teach the term prompting.

However, Porter teaches prompt the user of the schedule (¶ 38, The present invention is an electronic apparatus and its method of use, wherein the apparatus includes an information processor device including a memory storage device 10, such as a microprocessor, and is thus able to process an instruction set contained within the memory device solid state domains. The apparatus provides at least one: visual sensor device (IR motion sensor) 20; audio sensor device (high gain microphone) 30; visual output device (LCD monitor) 40; audio output device (loudspeaker) 50; timing device (internal clock part of the information processor device 10); and a schedule of tasks including task name, start time and fixed expected duration of each of the plural tasks. The schedule of tasks is contained within the memory device solid state domains. The process instruction set, or program, defined in the block diagram of FIG. 2, includes a means for selecting each said one of the plural tasks, and in turn for each said task, audibly and visually announcing a start of task, seeking audio and visual clues as to the progress of task, presenting audio and visual prompts as to status of task, receiving audio feedback to prompts, testing as to end of fixed task duration, presenting overtime announcements after task duration timeout, and presenting audio and visual status information at the completion of the task. The means for operating the process instruction set and the set itself are well known aspects of the prior art and may be easily facilitated by ordinary computer programmers. The forgoing set of means are part of the operating program stored in the instruction set previously mentioned. The apparatus and method of the present invention are novel with respect to the specific approach and especially the characteristic of interfacing with a human subject to acquire an understanding of the status of the tasks as the schedule proceeds. Such interfacing is accomplish by actively receiving verbal comments from the subject as well as by listening and visually monitoring the local vicinity. This last capability and its integration into the step by step program control underlie the basis for the novelty of the present invention.)

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Gruber to include/perform prompting, as taught/suggested by Porter. This known technique is applicable to the system of Gruber as they both share characteristics and capabilities, namely, they are directed to processing tasks. One of ordinary skill in the art would have recognized that applying the known technique of Porter would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Porter to the teachings of Gruber would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such prompting features into similar systems. Further, applying prompt the user of the schedule would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow the user an auto prompt alerting of the completion of the task.

Regarding claim 2, Gruber teaches a schedule management interface (¶ 28, 38, 130, 206-208) for setting the at least one scheduled task (¶ 35-38, 130-134), wherein setting the scheduled task comprises setting an execution time of each scheduled task (¶ 25, 38, 46, 55-56, 109-115, 145), setting at least one application in relation to the at least one scheduled task (¶ 106-110, 193-195, 69, 113, 145, 147), setting an identification (¶ 41-45, 48-50, 52-55, 75, 76, 122, 124), and setting a notification (¶ 130-132, 138-143, 49, 51, 158).
Gruber does not specifically teach the term prompting.

However, Porter teaches prompting (¶ 38-43). 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Gruber to include/perform prompting, as taught/suggested by Porter. This known technique is applicable to the system of Gruber as they both share characteristics and capabilities, namely, they are directed to processing tasks. One of ordinary skill in the art would have recognized that applying the known technique of Porter would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Porter to the teachings of Gruber would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such prompting features into similar systems. Further, applying a prompt would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow the user an auto prompt alerting of the completion of the task.

Regarding claim 5, Gruber teaches wherein the at least one processor is further caused to: predetermine the at least one schedule operation in the application related to the scheduled task (¶ 9, 69, 106-110, 113, 145, 147-149, 193-194).

Regarding claims 6, 12, 18, Gruber teaches wherein the at least one processor is further caused to: display on a display device of the electronic device when the at least one predetermined schedule operation has been performed (¶ 9, 69, 106-110, 113, 145, 147-149, 193-194).

Gruber does not specifically teach control the electronic device to output a voice message to prompt the user that the scheduled task is completed.

However, Porter teaches wherein the at least one processor is further caused to: display a prompt interface on a display device of the electronic device when the at least one predetermined schedule operation has been performed, and control the electronic device to output a voice message to prompt the user that the scheduled task is completed (¶ 38-43). 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Gruber to include/perform control the electronic device to output a voice message to prompt the user that the scheduled task is completed, as taught/suggested by Porter. This known technique is applicable to the system of Gruber as they both share characteristics and capabilities, namely, they are directed to scheduling systems. One of ordinary skill in the art would have recognized that applying the known technique of Porter would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Porter to the teachings of Gruber would have yielded predictable results because the level of ordinary skill in the art demonstrated by the 

Regarding claim 7, Gruber teaches 
determining at least one scheduled task and at least one application in relation to each scheduled task (¶ 106-110, As alluded to above, causing an action to be performed may involve task manager 112 causing another application or process to perform the action. The calling or invoking of the other application (e.g., via an API of the other application) may be performed with or without further input, as indicated in the following examples. ¶ 193-195, 69, 113, 145, 147);

activating the application in relation to the scheduled task when a current time arrives at a predetermined execution time corresponding to the scheduled task (¶ 113, As another example, a user of device 110 says aloud, "Play my classical station on Pandora at 3 PM tomorrow." The time of "3 PM tomorrow" coincides with the end of a scheduled exam for the user. This voice input is converted into voice data that device 110 sends over network 120 to NLP service 132. NLP service 132 analyzes the voice data to determine a date and time that the intended action is going to be performed. Task manager 112 (or a task service in cloud 130) creates a task item that includes the following data items: (1) a time trigger of 3 PM with a date that identifies the following day and (2) an action of playing a classical "station" of the user's Pandora music application, where the classical station was established by the user and associated with the user's Pandora account. In response to determining that the current time is 3:00 PM on the proper date, task manager 112 (or a task service in cloud 130) analyzes the task item to determine the action that needs to be performed. Task manager 112 then causes the Pandora music application (not shown) to begin executing on device 110 and to "play" the user's classical station. Task manager 112 may cause the classical station to play by invoking an API call to the Pandora music application, where an argument of the API call includes an indication of a classical station. ¶ 193-195, 69, 106-110, 145, 147);  

controlling the application to perform at least one predetermined schedule operation (¶ 106-110, For example, a user of device 110 says aloud, "Remind me to call her back this afternoon." This voice input is converted into voice data that device 110 sends (along with context data) over network 120 to NLP service 132. NLP service 132 analyzes the voice data and the context data to determine that "her" refers to Marilyn Merlot. NLP service 132 determines that "afternoon" is 2 PM (whether based on context data, a pre-defined setting, or prior history) and determines a phone number for Marilyn Merlot based on a contacts list (or address book), associated with the user, that includes one or more phone numbers for Marilyn Merlot. The contacts list may be stored on device 110 or in cloud 130. NLP 132 sends, to task manager 112 (or to a task service in cloud 130), reminder data used to generate a task item. The reminder data includes the date of "Today", time of 2 PM, and an instruction to call Marilyn Merlot using a particular phone number. When task manager 112 determines that the current time is 2 PM, task manager 112 may cause a message to be displayed that prompts the user to call Marilyn Merlot. The message may include a "Later" button and a "Call Now" button. If the user selects the "Later" button, then task manager 112 will send the message again later in the afternoon (e.g., in 1 hour). If the user selects the "Call Now" button, then task manager 112 initiates a call to Marilyn Merlot. This initiation may involve task manager 112 making an API call to a phone application (not shown) executing on device 110 and passing the phone number as an argument of the API call. The phone application then uses the phone number to call a device associated with the phone number. ¶ 113, As another example, a user of device 110 says aloud, "Play my classical station on Pandora at 3 PM tomorrow." The time of "3 PM tomorrow" coincides with the end of a scheduled exam for the user. This voice input is converted into voice data that device 110 sends over network 120 to NLP service 132. NLP service 132 analyzes the voice data to determine a date and time that the intended action is going to be performed. Task manager 112 (or a task service in cloud 130) creates a task item that includes the following data items: (1) a time trigger of 3 PM with a date that identifies the following day and (2) an action of playing a classical "station" of the user's Pandora music application, where the classical station was established by the user and associated with the user's Pandora account. In response to determining that the current time is 3:00 PM on the proper date, task manager 112 (or a task service in cloud 130) analyzes the task item to determine the action that needs to be performed. Task manager 112 then causes the Pandora music application (not shown) to begin executing on device 110 and to "play" the user's classical station. Task manager 112 may cause the classical station to play by invoking an API call to the Pandora music application, where an argument of the API call includes an indication of a classical station. ¶ 193-195, 69, 145, 147);

informing the user that the scheduled task is completed when the at least one predetermined schedule operation has been performed (¶ 130-132, In an embodiment, task manager 112 (or a task service in cloud 130) "marks" the task item as complete in response to detecting that a task item is consumed. In other words, a task item may be associated with a complete or an incomplete status. Task manager 112 may provide an interface for a user to view task items managed by task manager 112 and determine whether a task item is complete or not. Task manager 112 may provide an option for a user of device 110 to view all completed task items. The completed task items may be ordered based on when the task items were created, consumed (or completed), or some other criteria. ¶ 138-143, 49, 51, 158).

Gruber does not specifically teach the term prompting.

However, Porter teaches prompt the user of the schedule (¶ 38-43, The present invention is an electronic apparatus and its method of use, wherein the apparatus includes an information processor device including a memory storage device 10, such as a microprocessor, and is thus able to process an instruction set contained within the memory device solid state domains. The apparatus provides at least one: visual sensor device (IR motion sensor) 20; audio sensor device (high gain microphone) 30; visual output device (LCD monitor) 40; audio output device (loudspeaker) 50; timing device (internal clock part of the information processor device 10); and a schedule of tasks including task name, start time and fixed expected duration of each of the plural tasks. The schedule of tasks is contained within the memory device solid state domains. The process instruction set, or program, defined in the block diagram of FIG. 2, includes a means for selecting each said one of the plural tasks, and in turn for each said task, audibly and visually announcing a start of task, seeking audio and visual clues as to the progress of task, presenting audio and visual prompts as to status of task, receiving audio feedback to prompts, testing as to end of fixed task duration, presenting overtime announcements after task duration timeout, and presenting audio and visual status information at the completion of the task. The means for operating the process instruction set and the set itself are well known aspects of the prior art and may be easily facilitated by ordinary computer programmers. The forgoing set of means are part of the operating program stored in the instruction set previously mentioned. The apparatus and method of the present invention are novel with respect to the specific approach and especially the characteristic of interfacing with a human subject to acquire an understanding of the status of the tasks as the schedule proceeds. Such interfacing is accomplish by actively receiving verbal comments from the subject as well as by listening and visually monitoring the local vicinity. This last capability and its integration into the step by step program control underlie the basis for the novelty of the present invention.)



Regarding claim 8, Gruber teaches a schedule management interface (¶ 28, 38, 130, 206-208) for setting the at least one scheduled task (¶ 35-38, 130-134), and setting the scheduled task comprises setting an execution time of each scheduled task (¶ 25, 38, 46, 55-56, 109-115, 145), setting at least one application in relation to the at least one scheduled task (¶ 106-110, 193-195, 69, 113, 145, 147), setting an identification (¶ 41-45, 48-50, 52-55, 75, 76, 122, 124), and setting a notification (¶ 130-132, 138-143, 49, 51, 158).

Gruber does not specifically teach the term prompting.

However, Porter teaches prompting (¶ 38-43). 



Regarding claim 11, Gruber teaches wherein the at least one processor is further caused to: predetermining the at least one schedule operation in the application related to the scheduled task  (¶ 9, 69, 106-110, 113, 145, 147-149, 193-194).

Regarding claim 13, Gruber teaches 
A non-transitory storage medium having instructions stored thereon, when the instructions are executed by a processor of an electronic device, the processor is configured to perform a schedule processing method (Fig. 16, 18, ¶ 197-205, 122);

determining at least one scheduled task and at least one application in relation to each scheduled task (¶ 106-110, As alluded to above, causing an action to be performed may involve task manager 112 causing another application or process to perform the action. The calling or invoking of the other application (e.g., via an API of the other application) may be performed with or without further input, as indicated in the following examples. ¶ 193-195, 69, 113, 145, 147);

activating the application in relation to the scheduled task when a current time arrives at a predetermined execution time corresponding to the scheduled task (¶ 113, As another example, a user of device 110 says aloud, "Play my classical station on Pandora at 3 PM tomorrow." The time of "3 PM tomorrow" coincides with the end of a scheduled exam for the user. This voice input is converted into voice data that device 110 sends over network 120 to NLP service 132. NLP service 132 analyzes the voice data to determine a date and time that the intended action is going to be performed. Task manager 112 (or a task service in cloud 130) creates a task item that includes the following data items: (1) a time trigger of 3 PM with a date that identifies the following day and (2) an action of playing a classical "station" of the user's Pandora music application, where the classical station was established by the user and associated with the user's Pandora account. In response to determining that the current time is 3:00 PM on the proper date, task manager 112 (or a task service in cloud 130) analyzes the task item to determine the action that needs to be performed. Task manager 112 then causes the Pandora music application (not shown) to begin executing on device 110 and to "play" the user's classical station. Task manager 112 may cause the classical station to play by invoking an API call to the Pandora music application, where an argument of the API call includes an indication of a classical station. ¶ 193-195, 69, 106-110, 145, 147);  

controlling the application to perform at least one predetermined schedule operation (¶ 106-110, For example, a user of device 110 says aloud, "Remind me to call her back this afternoon." This voice input is converted into voice data that device 110 sends (along with context data) over network 120 to NLP service 132. NLP service 132 analyzes the voice data and the context data to determine that "her" refers to Marilyn Merlot. NLP service 132 determines that "afternoon" is 2 PM (whether based on context data, a pre-defined setting, or prior history) and determines a phone number for Marilyn Merlot based on a contacts list (or address book), associated with the user, that includes one or more phone numbers for Marilyn Merlot. The contacts list may be stored on device 110 or in cloud 130. NLP 132 sends, to task manager 112 (or to a task service in cloud 130), reminder data used to generate a task item. The reminder data includes the date of "Today", time of 2 PM, and an instruction to call Marilyn Merlot using a particular phone number. When task manager 112 determines that the current time is 2 PM, task manager 112 may cause a message to be displayed that prompts the user to call Marilyn Merlot. The message may include a "Later" button and a "Call Now" button. If the user selects the "Later" button, then task manager 112 will send the message again later in the afternoon (e.g., in 1 hour). If the user selects the "Call Now" button, then task manager 112 initiates a call to Marilyn Merlot. This initiation may involve task manager 112 making an API call to a phone application (not shown) executing on device 110 and passing the phone number as an argument of the API call. The phone application then uses the phone number to call a device associated with the phone number. ¶ 113, As another example, a user of device 110 says aloud, "Play my classical station on Pandora at 3 PM tomorrow." The time of "3 PM tomorrow" coincides with the end of a scheduled exam for the user. This voice input is converted into voice data that device 110 sends over network 120 to NLP service 132. NLP service 132 analyzes the voice data to determine a date and time that the intended action is going to be performed. Task manager 112 (or a task service in cloud 130) creates a task item that includes the following data items: (1) a time trigger of 3 PM with a date that identifies the following day and (2) an action of playing a classical "station" of the user's Pandora music application, where the classical station was established by the user and associated with the user's Pandora account. In response to determining that the current time is 3:00 PM on the proper date, task manager 112 (or a task service in cloud 130) analyzes the task item to determine the action that needs to be performed. Task manager 112 then causes the Pandora music application (not shown) to begin executing on device 110 and to "play" the user's classical station. Task manager 112 may cause the classical station to play by invoking an API call to the Pandora music application, where an argument of the API call includes an indication of a classical station. ¶ 193-195, 69, 145, 147);

and informing the user that the scheduled task is completed when the at least one predetermined schedule operation has been performed (¶ 130-132, In an embodiment, task manager 112 (or a task service in cloud 130) "marks" the task item as complete in response to detecting that a task item is consumed. In other words, a task item may be associated with a complete or an incomplete status. Task manager 112 may provide an interface for a user to view task items managed by task manager 112 and determine whether a task item is complete or not. Task manager 112 may provide an option for a user of device 110 to view all completed task items. The completed task items may be ordered based on when the task items were created, consumed (or completed), or some other criteria. ¶ 138-143, 49, 51, 158).

Gruber does not specifically teach the term prompting.

However, Porter teaches prompt the user of the schedule (¶ 38, The present invention is an electronic apparatus and its method of use, wherein the apparatus includes an information processor device including a memory storage device 10, such as a microprocessor, and is thus able to process an instruction set contained within the memory device solid state domains. The apparatus provides at least one: visual sensor device (IR motion sensor) 20; audio sensor device (high gain microphone) 30; visual output device (LCD monitor) 40; audio output device (loudspeaker) 50; timing device (internal clock part of the information processor device 10); and a schedule of tasks including task name, start time and fixed expected duration of each of the plural tasks. The schedule of tasks is contained within the memory device solid state domains. The process instruction set, or program, defined in the block diagram of FIG. 2, includes a means for selecting each said one of the plural tasks, and in turn for each said task, audibly and visually announcing a start of task, seeking audio and visual clues as to the progress of task, presenting audio and visual prompts as to status of task, receiving audio feedback to prompts, testing as to end of fixed task duration, presenting overtime announcements after task duration timeout, and presenting audio and visual status information at the completion of the task. The means for operating the process instruction set and the set itself are well known aspects of the prior art and may be easily facilitated by ordinary computer programmers. The forgoing set of means are part of the operating program stored in the instruction set previously mentioned. The apparatus and method of the present invention are novel with respect to the specific approach and especially the characteristic of interfacing with a human subject to acquire an understanding of the status of the tasks as the schedule proceeds. Such interfacing is accomplish by actively receiving verbal comments from the subject as well as by listening and visually monitoring the local vicinity. This last capability and its integration into the step by step program control underlie the basis for the novelty of the present invention.)

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Gruber to include/perform prompting, as taught/suggested by Porter. This known technique is applicable to the system of Gruber as they both share characteristics and capabilities, namely, they are directed to processing tasks. One of ordinary skill in the art would have recognized that applying the known technique of Porter would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Porter to the teachings of Gruber would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such prompting features into similar systems. 

Regarding claim 14, Gruber teaches a schedule management interface (¶ 28, 38, 130, 206-208) for setting the at least one scheduled task (¶ 35-38, 130-134), and setting the scheduled task comprises setting an execution time of each scheduled task (¶ 25, 38, 46, 55-56, 109-115, 145), setting at least one application in relation to the at least one scheduled task (¶ 106-110, 193-195, 69, 113, 145, 147), setting an identification (¶ 41-45, 48-50, 52-55, 75, 76, 122, 124), and setting a notification (¶ 130-132, 138-143, 49, 51, 158).

Gruber does not specifically teach the term prompting.

However, Porter teaches prompting (¶ 38-43). 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Gruber to include/perform prompting, as taught/suggested by Porter. This known technique is applicable to the system of Gruber as they both share characteristics and capabilities, namely, they are directed to processing tasks. One of ordinary skill in the art would have recognized that applying the known technique of Porter would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Porter to the teachings of Gruber would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such prompting features into similar systems. 

Regarding claim 17, Gruber teaches predetermining the at least one schedule operation in the application related to the scheduled task (¶ 9, 69, 106-110, 113, 145, 147-149, 193-194).


Claims 3, 4, 9, 10, 15, 16, is/are rejected under 35 U.S.C. 103 as being unpatentable over Gruber at al. (US 20140033071 A1) in view of Porter (US 20050049850 A1) in further view of Chen et al. (CN 107194221 A) citing the WIPO translation. 

Regarding claims 3, 9, 15, Gruber teaches determine the schedule when the current time arrives at the predetermined execution time corresponding to the schedule (¶ 41-45, 48-50, 52-55, 75, 76, 113, 193-195, 122, 124, 106-110);

and activate the application in relation to the schedule when the scheduled task does not require the user identification (¶ 113, As another example, a user of device 110 says aloud, "Play my classical station on Pandora at 3 PM tomorrow." The time of "3 PM tomorrow" coincides with the end of a scheduled exam for the user. This voice input is converted into voice data that device 110 sends over network 120 to NLP service 132. NLP service 132 analyzes the voice data to determine a date and time that the intended action is going to be performed. Task manager 112 (or a task service in cloud 130) creates a task item that includes the following data items: (1) a time trigger of 3 PM with a date that identifies the following day and (2) an action of playing a classical "station" of the user's Pandora music application, where the classical station was established by the user and associated with the user's Pandora account. In response to determining that the current time is 3:00 PM on the proper date, task 

Gruber does not specifically teach identifying the user. 

However, Chen teaches
determine whether the schedule requires a user identification when the current time arrives at the predetermined execution time corresponding to the schedule (pg. 2, Upload the obtained schedule reminder event and the user ID associated with the schedule reminder event to the server. Pg. 8, Since the fingerprint library stores the mother’s fingerprint sample and the mother’s user name, after the matching is performed, the refrigerator can obtain the mother’s user name, and can initiate synchronization of the schedule associated with the mother’s user name to the cloud server based on the mother’s user name The operation of the reminder event is to synchronize the schedule reminder event A stored on the cloud server to the local. Since the reminder time of the schedule reminder event A is set to "immediate reminder", the refrigerator can immediately after synchronizing the schedule reminder event A to the local The LED screen on the refrigerator outputs the reminder content of the schedule reminder event A to the mother. At this point, the mother can check the prompt content of "I may have to work overtime tonight, will I be free to pick up the child at 5 o'clock? Reply. From Dad" on the LED screen on the refrigerator. On the other hand, when grandma wakes up and operates the smartphone to watch the news, if the smartphone collects the fingerprint of grandma through the fingerprint collection hardware under the touch screen, the same operation can be performed, and the schedule reminder event A and the schedule reminder event associated with grandma will be reminded. B is synchronized to the local… By 12 noon, since the time of the schedule reminder event B is "12 noon", and the schedule reminder event B has been synchronized to grandma's smartphone, grandma's smartphone can notify grandma through the system interface at 12 noon. The reminder content of the schedule reminder event B is output. At this time, grandma can view the prompt content of "Mom remember to take medicine on time. From son" on the smart phone's system screen at 12 noon. After seeing the news, grandma can go to take medicine immediately.);

verify an identity of the user when the scheduled task requires the user identification (Pg. 8, Since the fingerprint library stores the mother’s fingerprint sample and the mother’s user name, after the matching is performed, the refrigerator can obtain the mother’s user name, and can initiate synchronization of the schedule associated with the mother’s user name to the cloud server based on the mother’s user name The operation of the reminder event is to synchronize the schedule reminder event A stored on the cloud server to the local. Since the reminder time of the schedule reminder event A is set to "immediate reminder", the refrigerator can immediately after synchronizing the schedule reminder event A to the local The LED screen on the refrigerator outputs the reminder content of the schedule reminder event A to the mother. At this point, the mother can check the prompt content of "I may have to work overtime tonight, will I be free to pick up the child at 5 o'clock? Reply. From Dad" on the LED screen on the refrigerator. On the other hand, when grandma wakes up and operates the smartphone to watch the news, if the smartphone collects the fingerprint of grandma through the fingerprint collection hardware under the touch screen, the same operation can be performed, and the schedule reminder event A and the schedule reminder event associated with grandma will be reminded. B is synchronized to the local… By 12 noon, since the time of the schedule reminder event B is "12 noon", and the schedule reminder event B has been synchronized to grandma's smartphone, grandma's smartphone can notify grandma through the system interface at 12 noon. The reminder content of the schedule reminder event B is output. At this time, grandma can view the prompt content of "Mom remember to take medicine on time. From son" on the smart phone's system screen at 12 noon. After seeing the news, grandma can go to take medicine immediately. Pg. 3, In order to solve the above-mentioned problems, this application proposes a schedule synchronization method. By collecting the user's biometric information, the user ID corresponding to the biometric information is obtained, and the schedule reminder event associated with the user ID is stored on the server. When, the schedule reminder event is synchronized from the server to the local, so that users can use their own biometric information to quickly synchronize the schedule reminder events stored on the server and associated with themselves to the local, so that the schedule reminder event can be shared And synchronization becomes easier and smarter, which can improve user experience.); 

and activate the application in relation to the schedule when the scheduled task does not require the user identification or when the identity of the user is verified (pg. 3, In related technologies, when users memorize daily events, they usually create a schedule reminder event on some APP (Application) with a schedule reminder function, and then use the created schedule reminder event to memorize what needs to be done every day. Pg. 8). 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Gruber to include/perform identifying the user, as taught/suggested by Chen. This known technique is applicable to the system of Gruber as they both share characteristics and capabilities, namely, they are directed to scheduling systems. One of ordinary skill in the art would have recognized that applying the known technique of Chen would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Chen to the teachings 

Regarding claims 4, 10, 16, the combination of Gruber and Chen teaches the limitations of claim 3, Gruber does not specifically teach identifying the user and biometrics.

However, Chen teaches an identification device coupled to the at least one processor, wherein the identification device is a fingerprint recognition device or a face recognition device, and the identification device verifies the identity of the user according to at least one fingerprint or at least one face image (pg. 4, In this example, when the electronic device collects the user's fingerprint, it can be completed by the fingerprint collection hardware carried by the electronic device. Wherein, the fingerprint collection hardware can be any hardware such as sensors, sensor chips, and sensor circuits used to collect user fingerprint information… In this example, after the electronic device collects the fingerprint information of the user, it can identify the collected fingerprint information and obtain the user ID corresponding to the fingerprint information. Pg. 8). 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Gruber to include/perform identifying the user and biometrics, as taught/suggested by Chen. This known technique is applicable to the system of Gruber as they both share characteristics and capabilities, namely, they are directed to scheduling systems. One of ordinary skill in the art would have recognized that applying the known technique of Chen would have yielded predictable results and 

Other pertinent prior art references include Ghotbi US 20170178048 A1 which discloses automatically identifying a task to be performed by a user, obtain an estimate of an amount of time required to complete the task, identify a period of user availability, determine that the period of user availability is suitable for performing at least a portion of the task, and in response to such a determination, cause a reminder or notification about the task to be presented to the user.
Wood US 20140364104 A1 which discloses identifying and analyzing mobile trigger events. 
Bradley US 20100332280 A1 which discloses a personal management device for implementing an action-based to-do list includes a user interface configured to allow a user to interact with a to-do list application and a processor configured to execute the to-do list application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIE H AUSTIN whose telephone number is (571)272-7363.  The examiner can normally be reached on Monday, Wednesday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMIE H. AUSTIN
Examiner
Art Unit 3683



/JAMIE H AUSTIN/Primary Examiner, Art Unit 3683